Case: 4:19-cv-01638-SNLJ Doc. #: 68 Filed: 09/30/20 Page: 1 of 11 PageID #: 1119




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

ROBERT FERNANDEZ,                               )
                                                )
               Plaintiff,                       )
                                                )       Case No. 4:19-CV-01638-SNLJ
       v.                                       )
                                                )
ST. LOUIS COUNTY, MISSOURI,                     )
                                                )
               Defendant.                       )

                   DEFENDANT’S SUPPLEMENTAL TRIAL BRIEF

     COMES NOW Defendant St. Louis County, Missouri, by and through undersigned counsel,

and files its Supplemental Trial Brief, as ordered by the Court.

        The Court issued an order on September 23, 2020 regarding the briefing and stipulated

facts of this case. (Doc. 65). The Court noted that the plain language of Section 1209.090

“appears to prohibit conduct separate and apart from that which the plaintiff says he was engaged

in, that is, soliciting from the safety of a median or sidewalk.” The Court has asked the parties to

provide additional briefing regarding Section 1209.090 and discuss how its scope pertains to

Fernandez’ arguments that his constitutional rights have been violated for having used, instead,

the wide sidewalk median area to engage in solicitation.” (Doc. 65).

       Section 1209.090 of the St. Louis County Revised Ordinances provides:


       1209.090 Pedestrians Soliciting Rides or Business –
       1. No person shall stand in a roadway for the purpose of soliciting a ride,
       employment, charitable contribution or business from the occupant of any vehicle.
       2. No person shall stand on or in proximity to a road for the purpose of soliciting
       the watching or guarding of any vehicle parked or about to be parked on a road.
       Section 1209.090


The word roadway is defined in Section 1202.010.28 as:


                                                    1
Case: 4:19-cv-01638-SNLJ Doc. #: 68 Filed: 09/30/20 Page: 2 of 11 PageID #: 1120




       Roadway: The portion of a road intended for use by the general traveling public,
       typically delineated by curbs, edge lines, or the edge of pavement. Section
       1202.010.28

The word sidewalk is defined in Section 1202.010.031 as:

       Sidewalk: A paved area separate from the highway or roadway intended for use
       by pedestrians. Section 1202.010.031.

       In its order on Defendant’s motion for judgment on the pleadings (Doc. 42), this Court

analyzed Section 1209.090 and stated that Reed v. Town of Gilbert, Ariz., 135 S.Ct. 2218 (2015)

supersedes ACORN v. St. Louis County, 930 F.2d 591 (8th Cir. 1991), aff’d 930 F.2d 596 (8th Cir.

1991). In Reed, 135 S. Ct. at 2218, the Supreme Court clarified the analysis to distinguish a

content-based law and a content-neutral law. “A government regulation of speech is content

based if a law applies to a particular speech because of the topic discussed or the idea or message

expressed.” Id. at 2227. The Court further concluded that a statute’s content-neutrality must be

determined on its face before the government’s justification for such a regulation is examined.

Id. at 2228. Comparing Reed to ACORN, this Court held that Reed supersedes the content-

neutral, time place and manner analysis established in ACORN and that the first step to analyze

whether a law is content-based or content-neutral is to “determine whether the law is content

neutral on its face.” Reed, 135 S.Ct. at 2228. Applying Reed to Section 1209.090, this Court

held that because the ordinance cannot be enforced without determining the speaker’s purpose

for being in a roadway, it was not content neutral. Having determined that Section 1209.090 is

not content neutral, this Court stated it must undergo strict scrutiny analysis. Under strict

scrutiny analysis, a challenged law will only survive if it is narrowly tailored to further a

compelling government interest. Reed, 135 S. Ct. at 2231.

       The County asserts that Section 1209.090 serves a compelling interest because it

promotes traffic safety by keeping solicitors off of the roadway which makes the roadway safer


                                                  2
Case: 4:19-cv-01638-SNLJ Doc. #: 68 Filed: 09/30/20 Page: 3 of 11 PageID #: 1121




for both pedestrians and vehicles. The court in ACORN analyzed Section 1209.090 and

recognized the safety issue created by persons who solicit in the streets. “[T]here can be no doubt

from the evidence, as well as one's own common sense, that soliciting in the streets is inherently

dangerous.” ACORN, 726 F.Supp. at 753; See United States Labor Party v. Oremus, 619 F.2d

683, 688 (7th Cir. 1980) (discussing the “evident dangers of physical injury and traffic disruption

that are present when individuals stand in the center of busy streets trying to engage drivers and

solicit contributions from them.”); Acorn v. City of Phoenix,798 F.2d 1260, 1269 (9th Cir. 1986)

(“the direct personal solicitation from drivers distracts them from their primary duty to watch the

traffic and potential hazards in the road, observe all traffic control signals or warnings, and

prepare to move through the intersection.”); Int’l Soc’y for Krishna Consciousness v. City of

Baton Rouge, 668 F. Supp. 527, 530 (M.D. La. 1987) (“It requires neither towering intellect nor

an expensive ‘expert’ study to conclude that mixing pedestrians and temporarily stopped motor

vehicles in the same space at the same time is dangerous.”); See e.g., Schenck v. Pro-Choice

Network of W.N.Y., 519 U.S. 357, 375, 117 S. Ct. 855, 137 L.Ed.2d (1997) (discussing “public

safety and order” as a valid governmental interest).

       In the Plaintiff’s situation, soliciting donations includes a response from the occupant of a

vehicle. Plaintiff depo. p. 65, ll. 5-11; p. 66, ll. 17-25; Exh. BB (plaintiff approached driver

window of passing motorist and accepted money.); see United States Labor Party, 619 F.2d at

688 (solicitors standing in the street who attempt to engage drivers into contributing). The

analysis of this problem is set forth in Acorn, 798 F.2d at 1269, and is relevant to the case at bar:

“unlike oral advocacy of ideas, or even the distribution of literature, successful solicitation

requires the individual to respond by searching for currency and passing it along to the solicitor.

Even after the solicitor has departed, the driver must secure any change returned, replace a wallet



                                                  3
Case: 4:19-cv-01638-SNLJ Doc. #: 68 Filed: 09/30/20 Page: 4 of 11 PageID #: 1122




or close a purse, and then return proper attention to the full responsibilities of a motor vehicle

driver.” Direct personal solicitation distracts drivers from their primary duty to watch the traffic

and potential hazards in the road, observe all traffic control signals or warnings, and prepare to

move through the intersection. See United States Labor Party, 619 F.2d at 688 (discussing driver

distraction when solicitors are in the road).

        The parties disagree about how the Plaintiff solicits money from vehicles, specifically his

presence in the roadway, rather than on a median, sidewalk or curb. This Court’s Order states

that Plaintiff confesses “that he may briefly step into the curbside or shoulder of the roadway

when the light is red to complete his receipt of a donation.” Joint Stip. ¶17; (Doc. 65). Indeed,

the Plaintiff asserts that he solicits from the median at the intersection of I-55 and Lindbergh

Blvd and that he steps into the road to receive donations, then returns to the median. Joint Stip.

¶17. The Defendant does not dispute that the Plaintiff sometimes stands in the median with his

sign. Joint Stip. ¶17. The record is clear, however, that the Plaintiff enters the roadway to both

collect and solicit donations. Plaintiff depo. p. 65, ll. 8-16; Kriska aff. ¶¶8, 15; Exh. I (caller

advised male was “walking in and out of traffic soliciting”); Joint Stip. ¶16, 17, 58. The

Plaintiff has been observed in the roadway holding his sign. Kriska aff. ¶15; see Exh. AA, p. 3

(officer dispatched to intersection “for male staggering in traffic, holding a cardboard sign”).

The Plaintiff leaves the median to solicit donations from vehicles in the roadway, not just to

briefly receive donations. See Exhs. DD and EE, p. 3 (Plaintiff observed standing on the exit

ramp holding sign and Plaintiff observed on the exit ramp approaching vehicles when

panhandling).

        The Plaintiff sometimes stands on the shoulder of the northbound I-55 off ramp. See

Exhs. FF, GG. p. 3 (Plaintiff observed standing on the shoulder of the roadway) The Plaintiff



                                                   4
Case: 4:19-cv-01638-SNLJ Doc. #: 68 Filed: 09/30/20 Page: 5 of 11 PageID #: 1123




walks up and down the exit ramp and solicits from stopped vehicles. Kriska aff. ¶7; Exhs. HH,

II, KK, LL p. 3. At this location of the off ramp, there is no sidewalk. Exh. KK, p. 3 (Plaintiff

observed begging “as he walked down the ramp between the concrete median and the

roadway”); Plaintiff’s Exh. 36. There are no painted crosswalks or crossing signals at the

intersection of I-55 and Lindbergh Blvd. Joint Stip. ¶57; Plaintiff’s Exh. 36. The exit ramp onto

Lindbergh Blvd. has two traffic lanes. Joint Stip. ¶56; Plaintiff’s Exh. 36. There is no raised

sidewalk on the exit ramp that connects to the median at the intersection. Plaintiff’s Exh. 36;

Exh. G p.3 (Plaintiff seen walking on exit ramp in a narrow area with concrete median). There

is ample evidence that the Plaintiff leaves the intersection’s median, which is curbed, to solicit.

Plaintiff’s Exhs. 32, 33.

       Applying the definition of “roadway,” the Plaintiff admits that he is sometimes in the

street when he is soliciting. Plaintiff depo. p. 65, ll. 8-16; Section 1202.010.28. Section

1209.090 prohibits solicitors in the roadway, regardless of how brief the solicitor is in the

roadway. When the Plaintiff leaves the median, he is outside the median’s curb. See Plaintiff’s

Exhs. 32, 33. When he steps into the marked lanes of the roadway to solicit or receive a

donation, he is on the portion of the road designated for vehicles by a painted edge line. Plaintiff

depo. p. 65, ll. 8-16; Exh. I, p. 3 (caller advised male was “walking in and out of traffic

soliciting”); See Kriska aff. ¶15 (plaintiff seen in the second lane of traffic when soliciting).

When the Plaintiff walks on the shoulder of the exit ramp, he is not on a raised sidewalk that is

separate from the roadway but is marked by a painted edge line. Section 1202.010.031;

Plaintiff’s Exh. 36. Contrary to his statements, the description of the Plaintiff’s soliciting shows

that he is not limiting his activity to the safety of the median. Joint Stip ¶17; Exhs. I, AA, p. 3.

The observations of the Plaintiff “in traffic” at the intersection places him in the roadway. The



                                                   5
Case: 4:19-cv-01638-SNLJ Doc. #: 68 Filed: 09/30/20 Page: 6 of 11 PageID #: 1124




scope of 1209.090 includes persons who are in the roadway and there is evidence that the

Plaintiff places himself within the scope of the ordinance by being in traffic lanes when he enters

the roadway. Plaintiff depo. p. 65, ll. 8-16; Exhs. I, AA p. 3; Kriska aff. ¶15.

       The Plaintiff is not on a sidewalk when he walks up and down the exit ramp to solicit

stopped vehicles. Plaintiff’s Exh. 36. The danger of pedestrians in traffic is obvious. The

County ordinance, similar to the City ordinance which was upheld in Traditionalist American

Knights of the Klu Klux Klan v. City of Desloge, Mo, 775 F.3d 969 (8th Cir. 2014), is narrowly

tailored to the government’s strong interest in promoting pedestrian safety in trafficked

roadways. Further, The County ordinance applies uniformly to any individual standing or

walking on a roadway, regardless of the individual’s message or lack of message. When an

ordinance is content-neutral, courts have recognized safety as a significant governmental interest

that municipalities have the power to regulate. Stahl v. City of St. Louis, Mo., 687 F.3d 1038,

1040 (8th Cir. 2012) (“The ordinance here concerns road safety, an area in which municipalities

traditionally have power to regulate.”); See Frye v. Kansas City Mo. Police Dep't, 375 F.3d 785,

791 (8th Cir.2004). This power extends to allow municipalities to prevent potential traffic

obstructions before the situation actually causes an accident or other problem. Id. at 791 (“The

fact that an accident had not occurred is irrelevant. The police officers were entitled to decide

that the situation presented a danger before an accident occurred.”) The County ordinance

applies uniformly to any individual standing or walking on a roadway for the purposes listed in

Section 1209.090. When an ordinance is content-neutral, courts have recognized safety as a

significant governmental interest that municipalities have the power to regulate. Stahl v. City of

St. Louis, Mo., 687 F.3d 1038, 1040 (8th Cir. 2012) (“The ordinance here concerns road safety,

an area in which municipalities traditionally have power to regulate.”) The Defendant has



                                                  6
Case: 4:19-cv-01638-SNLJ Doc. #: 68 Filed: 09/30/20 Page: 7 of 11 PageID #: 1125




presented evidence that accidents involving motorists can occur due to driver distraction even

when a solicitor does not enter the roadway. Joint Stip. ¶¶65-67.

       The manner of how the Plaintiff conducts his soliciting includes walking in the roadway

and walking up and down the shoulder of the exit ramp. Exhs. I, AA, GG, HH, II, LL, p. 3 The

Plaintiff’s conduct brings him within the scope of Section 1209.090 because he is in the portion

of road used by the general travelling public. Pedestrians in the roadway create a safety hazard.

See ACORN, 726 F. Supp. at 753. Applying Section 1209.090 and its focus on roadways, there

is no evidence to suggest that the County’s interest in restricting solicitation in the roadway was

born from any objection to a particularized message. Regardless of whether a solicitor holds a

sign in the roadway or simply stands by the roadway, there is an undeniable danger to personal

safety, which stems from the conduct of solicitation at high-volume and higher-speed

intersections such as I-55 and Lindbergh Blvd. Joint Stip. ¶¶ 30, 54-56. Because the Plaintiff’s

manner of soliciting includes being in the roadway, Section 1209.090 applies to him and the

Defendant’s police officers had probable cause to cite him. Exhs. AA, I , p. 3; Joint Stip ¶17.

       The Plaintiff does not allege that his citations or arrests by the Defendant were arbitrary,

but objects to the numerous citations that he received after this complaint was filed and that

Defendant was on notice of the ordinances’ alleged constitutional defects. It is important to note

that no citations or arrests occurred after the Court’s order in May 2020, when it preliminarily

declared that Section 1209.090 was content-based. The Defendant’s police officers continued to

enforce Section 1209.090 until this Court issued its preliminary opinion that the ordinance was

content-based and was subject to strict scrutiny. The Defendant’s police officers are permitted to

rely on an ordinance until it is declared unconstitutional, something this Court has not yet done

and, as a matter of law, should not do. “Police are charged to enforce laws until and unless they



                                                 7
Case: 4:19-cv-01638-SNLJ Doc. #: 68 Filed: 09/30/20 Page: 8 of 11 PageID #: 1126




are declared unconstitutional; the enactment of a law forecloses speculation by enforcement

officers concerning its constitutionality, with the possible exception that any person of

reasonable prudence would be bound to see its flaws.” Michigan v. DeFillippo, 443 U.S. 31, 38

(1979).

    Importantly, in the event this court considers the ordinance to regulate speech, when the

protected speech is intertwined with conduct, greater deference has been accorded government

regulation of the conduct component, even though the regulation may infringe on the speech

component. United States v. Kokinda, 497 U.S. 720 (1990) (upholding total ban on solicitation

on United States Post Office sidewalk even as applied to the in-person solicitation of funds by a

political organization); Clark v. Community for Creative Non-Violence, 468 U.S. 288 (1984)

(sleeping outdoors on public park property properly banned even though it was part of a

symbolic public protest of homelessness). In the case of speech intertwined with conduct, as

with solicitation for donations, the “government regulation is sufficiently justified if it is within

the constitutional power of the government, if it furthers an important or substantial government

interest; if the government interest is unrelated to the suppression of free expression; and if the

incidental restriction on alleged First Amendment freedoms is no greater than is essential to the

furtherance of that interest.” United States v. O’Brien, 391 U.S. 367, 377 (1968)1.

          The Supreme Court has acknowledged that soliciting funds in person is an inherently

more intrusive, intimidating and disruptive activity than is distributing literature, for example.

Kokinda at 734. The Court has further found that “face-to-face solicitation presents risks of


1 Courts use a test from United States v. O’Brien to analyze laws that primarily regulate conduct
but also place burdens on speech: “A government regulation is sufficiently justified if it is within
the constitutional power of the Government; if it furthers an important or substantial
governmental interest; if the governmental interest is unrelated to the suppression of free
expression; and if the incidental restriction on alleged First Amendment freedoms is no greater
than is essential to the furtherance of the interest.” 391 U.S. 367, 377 (1968).

                                                  8
Case: 4:19-cv-01638-SNLJ Doc. #: 68 Filed: 09/30/20 Page: 9 of 11 PageID #: 1127




duress that are an appropriate target of regulation.” Int’l Soc’y For Krishna Consciousness, Inc.

v. Lee, 505 U.S. 672 (1992). Importantly, the Eighth Circuit has held that while the

government’s interest in protecting an individual from unwanted speech may have “special

force” in the context of an individual’s home, it is not limited to residential settings. Phelps-

Roper v. City of Manchester, 697 F.3d 678, 691 (8th Cir. 2012). The government may impose

reasonable restrictions on the time, place, or manner of protected speech, provided the

restrictions are justified without reference to the content of the regulated speech, they are

narrowly tailored to serve a government interest, and they leave open ample alternative channels

for communication of the information. Ward v. Rock Against Racism, 491 U.S. 781, 791(1989).

   The County’s interest in ensuring pedestrian and motorist safety is unrelated to content. To

succeed on a facial First Amendment challenge to constitutionality of ordinance, challengers

would have to establish that no set of circumstances existed under which the ordinance

would be valid, or that the ordinance lacked any plainly legitimate sweep. Phelps-Roper v. City

of Manchester, Mo. 697 F.3d 678, 684 (8th Cir. 2012). The County ordinance does not contain

language that requires more than, at most, cursory examination of the speech. Further, the

ordinance does not require law enforcement authorities to examine the content of the message

that is conveyed to determine whether a violation has occurred. Whether individuals violate the

ordinance depends not on what they say, but on when and where they say it.

       The conduct of soliciting others for the immediate payment of money for personal use is

neither discussion, nor advocacy nor the interchange of ideas on political, economic, religious or

social issues, nor a form of artistic expression. A facially neutral law does not become content-

based simply because it may disproportionately affect speech on certain topics. On the contrary,

“a regulation that serves purposes unrelated to the content of expression is deemed neutral, even



                                                  9
Case: 4:19-cv-01638-SNLJ Doc. #: 68 Filed: 09/30/20 Page: 10 of 11 PageID #: 1128




if it has an incidental effect on some speakers or messages but not others.” Josephine Havlak v.

Village of Twin Oaks, 864 F.3d 905, 914 (8th Cir. 2017). Similarly, in Jobe v. City of

Catlettsburg, 409 F.3d 261 (6th Cir. 2005), the court determined that the ordinance prohibiting

individuals from placing leaflets on vehicles parked on public streets did not unconstitutionally

regulate a public forum. The court observed that under the public forum doctrine, with respect to

a traditional public forum and a designated public forum, the government may not prohibit all

communicative activity, but may enforce reasonable regulations of the time, place, and manner

of expression that are content-neutral, are narrowly tailored to serve a significant government

interest, and leave open ample alternative channels of communications.

     Plaintiff admits that two intersections – namely, I-55 and Lindbergh, and Lindbergh and

Rusty Road – are his preferred locations because of the volume of traffic. Joint Stip. ¶¶ 9, 51,

53. There is evidence that other solicitors occupy that intersection in addition to the Plaintiff.

Joint Stip ¶¶52, 70. The threat to public safety to solicitors who occupy a roadway or are even

in a safe location next to a roadway and directly solicit drivers is evident due to the distraction to

drivers that can result. United States Labor Party, 619 F.2d at 688 (7th Cir. 1980). “[S]uccessful

solicitation requires the individual to respond by searching for currency and passing it along to

the solicitor.” Acorn, 798 F.2d at 1269. Direct personal solicitation distracts drivers from their

duty to operate their vehicle in traffic and pay attention to traffic control signals. The presence

of solicitors in the roadway increases the risk of accidents to both solicitors and drivers. The

County has shown that it has a compelling interest in traffic safety by keeping solicitors off the

roadway.

     WHEREFORE, Defendant St. Louis County, Missouri respectfully requests the Court to

enter judgment in its favor and against Plaintiff on the Plaintiff’s Complaint, and for such other



                                                  10
Case: 4:19-cv-01638-SNLJ Doc. #: 68 Filed: 09/30/20 Page: 11 of 11 PageID #: 1129




and further relief as the Court may deem just and proper under the circumstances.


                                             Respectfully Submitted,

                                             BETH ORWICK
                                             COUNTY COUNSELOR

                                             /s/ Robert C. Moore
                                             Robert C. Moore #47553 MO
                                             Associate County Counselor
                                             Office of the County Counselor
                                             St. Louis County Government Center
                                             41 S. Central, Ninth Floor
                                             Clayton, MO 63105
                                             (314) 615-7042 tel. (314) 615-3732 fax
                                             rmoore@stlouisco.com
                                             Attorney for Defendant St. Louis County, Missouri




                                CERTIFICATE OF SERVICE

    I hereby certify that on September 30, 2020, a copy of the foregoing Supplemental Trial
Brief was filed and served via the Court’s electronic filing system upon all counsel of record.

                                                  /s/ Robert C. Moore
                                                   Robert C. Moore




                                                11
